Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but they are not persuasive.
Applicant asserts that the cited references don’t teach the newly added features updating the geospatial position of the camera using angle data captured using the angle sensor and acceleration data captured using an acceleration sensor as cited in claim 1 (p. 9 of Remarks).
Examiner notices that Neumann discloses “Position and orientation information of at least one image sensor in the environment can be tracked…” in [0005]; “The six DOF (degrees of freedom) pose of a camera can be tracked by the sensors in real-time as the system moves in an open outdoor environment” in [0027]; “The integrated GNSS receiver 230 and inertial sensor 240 can track the system's six DOF (position and orientation) pose. The GNSS sensor can be a GPS sensor…to perform position calculations…” in [0068]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation. The sensor 240 can incorporate three orthogonal gyroscopes to sense angular rates of rotation along the three perpendicular axes…The measured angular rates can be integrated to obtain the three orientation measurements (yaw, pitch and roll)” in [0069]. Here, Neumann teaches the inertial sensor, attached to the camera, to measure the orientation of the camera by using the angle data. It is also well-known that the inertial sensor may also include accelerometer to provide acceleration data. For example, the cited reference Ramanandan discloses “inertial sensor(s) (e.g., gyroscopes and accelerometers), to estimate device pose” in [0021]; “In some approaches, an approximate estimate for the coordinates of the origin of the image sensor 104 (e.g., camera) reference frame in the inertial sensor 114 (e.g., accelerometer) reference frame may be predetermined” in [0056]; “The electronic device 102 may include one or more inertial sensors 114. The inertial sensor(s) 114 may provide inertial information (e.g., acceleration information and/or orientation information). For example, the inertial sensor(s) 114 may detect (e.g., sense) motion (e.g., acceleration) and/or orientation. In some configurations, the inertial sensor(s) 114 may include one or more accelerometers and/or one or more gyroscopes. The accelerometer(s) may detect acceleration in one or more directions (e.g., along one or more axes). The gyroscope(s) may detect orientation” in [0070]; “For example, the positioning module 118 may provide estimates of camera poses (in 6 DOF, for example) by fusing GPS information (e.g., from the global positioning receiver 122), inertial sensor 114 inputs and image sensor 104 (e.g., camera video) inputs” in [0084]; “and/or inertial information (e.g., accelerometer information) to measure the relative displacement(s)” in [0117]. Therefore, the cited references teach updating the pose of camera using angle data and acceleration data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2004/0105573) in view of Ramanandan et al. (US 2018/0188384) and Edelman et al. (US 2018/0180416), further in view Fortin-Deschenes et al. (US 2019/0258058) and Lapidous et al. (US 2006/0209065).
As to Claim 1, Neumann teaches a method for occluding displayable content on a portable electronic device ([0061-0063]), the method comprising: 
capturing, by an electronic distance measuring (EDM) device of the portable electronic device, a world distance map comprising a plurality of distances to a plurality of points (Neumann discloses “The range sensors 110 can include one or more active airborne laser sensors to quickly collect 3D geometric samples of an environment, and initial model acquisition can be performed using the information from these laser sensor(s)… For example, a LiDAR (light Detection and Ranging) sensor system can be used in an aircraft flyover to quickly collect a height field for a large environment” in [0024]; “The range sensor information can be LiDAR model data in the form of a cloud of 3D point samples registered to a world coordinate system” in [0033]; “A depth map image can be generated from a video sensor viewpoint at 400… visibility as determined from the depth map image at 410” in [0084]);
capturing, by a camera of the portable electronic device, a camera image containing the plurality of points (Neumann discloses “Real-time texture images can be obtained using the image sensors 120” in [0022]);
detecting a geospatial position of a global navigation satellite system (GNSS) receiver (Neumann discloses “The system 200 can integrate vision, GPS, and inertial orientation sensors to provide six DOF pose tracking of a mobile platform” in [0065]); 
detecting an orientation of the camera (Neumann discloses “position and orientation information of at least one image sensor in the environment can be tracked” in [0005]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation” in [0069]);
generating a model image based on a three-dimensional (3D) model, the orientation of the camera, and the geospatial position of the camera; generating a model distance map comprising a plurality of distances to the 3D model (Neumann discloses “A three dimensional model of an environment can be generated from range sensor information representing a height field for the environment at 300. Position and orientation information of at least one image sensor can be tracked in the environment with respect to the three dimensional model in real-time at 310. Real-time video imagery information from the image sensor(s) can be projected onto the three dimensional model based on the tracked position and orientation information at 320” in [0032]; “A depth map image can be generated from a video sensor viewpoint at 400. Then real-time video imagery information can be projective texture mapped onto the three dimensional model conditioned upon visibility as determined from the depth map image at 410” in [0084]);
generating a superimposed image comprising the camera image and the model image; and displaying the superimposed image (Neumann discloses “This AVE process can be complementary to that of an augmented reality (AR) in which computer graphics dynamically augment the view of a real environment” in [0029]; “the range sensor data and the model that is fit to the range sensor data can be superimposed for visual verification, and accurate building models can be extracted” in [0062]; see also visualization sub-system in [0089]).
Neumann doesn’t directly teach offset vector and acceleration data. The combination of Ramanandan and Edelman further teaches following limitation:
calculating a geospatial position of the camera based on the geospatial position of the GNSS receiver and an offset vector that extends between the geospatial position of the GNSS receiver and the geospatial position of the camera, wherein the offset vector is calculated based on the orientation of the camera (Neumann discloses “The six DOF (degrees of freedom) pose of a camera can be tracked by the sensors in real-time” in [0027]; “tracking sensor(s) 130 can be attached to an image sensor 120” in [0063]; see also GNSS receiver 230 in Fig 2. Ramanandan further teaches “In some configurations, the image sensor(s) 104 (e.g., camera(s)) and inertial sensor(s) 114 (e.g., IMU) may be mounted on the same rigid frame (e.g., rigid mounting frame, rigid vehicle frame, etc.), and rigidly with respect to a GPS antenna ( e.g., one or more antennas of the one or more antennas 110 described in connection with FIG. 1)” in [0055]; “a vector between the camera center and the global positioning receiver 122 (e.g., GPS/GNSS receiver and/or the GPS antenna) may be determined in the image sensor 104 (e.g., camera) frame of reference” in [0057]. Edelman further discloses “Initially, using the offset from GNSS receiver 230 (i.e., GNSS antenna phase center) to the EDM (i.e., EDM 235) nodal point (and with respect to which distances are measured), the coordinates of the EDM nodal point from the measured GNSS measurements are derived… Next, knowing the offset of the camera nodal point (e.g., optical camera 250) with respect to the EDM, and the orientation of the camera axis with respect to the EDM axis (both being known from prior calibration thereof), the coordinates and orientation of the camera nodal point is derived” in [0032]; GNSS, an inertial measurement unit (IMU), inclination sensor (IS), EDM mounted on a pole, with a camera mounted on the same pole with its optical center aligned with the pole's axis as shown in Fig 1 below: 

    PNG
    media_image1.png
    674
    283
    media_image1.png
    Greyscale
 );
after calculating the geospatial position of the camera, updating the geospatial position of the camera using angle data captured using a angle sensor and acceleration data captured using an acceleration sensor (See above “Response to Arguments” for the combination of Neumann and Ramanandan teaches updating position of the camera using angles data and acceleration data. Edelman also discloses “In embodiments where the Measurement Apparatus (i.e., GNSS receiver 230, EDM 235, and optical camera 250) includes optional sensors ( e.g., IMU 280 and/or IS 285), only two (2) measurement locations need be selected (e.g., measurement location 340 and 360) from which selected target 320 and the selected target point(s) are visible and can be measured with GNSS receiver 230. When equipped with IS 285 (e.g., inclinometer) and/or IMU 280, surveying apparatus 200 may now make the further orientation measurements such as slope angles (i.e., a pitch and tilt angle) with respect to a ground surface (i.e., specific measurement position(s) associated with surveying apparatus 200). As such, in configurations including IMU 280 and/or IS 285, the position measurements are supplemented with orientation measurements” in [0029]; “In tum, using the known coordinates of measurement locations 340 and 360 and tie point 370-1, the orientation of the Measurement Apparatus (i.e., GNSS receiver 230, EDM 235, and optical camera 250) is computed for each measurement location. From the computed orientation of the Measurement Apparatus, the position and orientation of optical camera 250 at each measurement location is also computed” in [0032]; see also [0037]. Here, Edelman also teaches updating the geospatial position of the camera (from first measurement position to second measurement position) by using angle data and acceleration data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann with the teaching of Ramanandan so as to obtain an accurate geospatial position of the camera by considering the geospatial position offset between the camera and GNSS receiver. The motivation of the combination of Edelman is that the accurate measurement of a plurality of remote points is facilitated by integrating a high-precision GNSS receiver, an EDM and an optical camera such that their combined physical location and orientation can be measured and known, and allowing for single calibration thereof (Edelman, [0021]).
Neumann, Ramanandan and Edelman don’t directly teach “occlusion mask”. The combination of Fortin-Deschenes and Lapidous further teaches following limitations:
generating a model occlusion mask by comparing each of the plurality of distances of the model distance map to a respective one of the plurality of distances of the world distance map, the model occlusion mask having a plurality of binary values; occluding a portion of the model image by applying the model occlusion mask to the model image (Neumann discloses “While image projection is a powerful approach to integrating dynamic imagery with 3D models, the issue of occlusions should be taken into consideration” in [0082]; “Projection visibility can be computed using the depth shadow mapping method for each sensor from its viewpoint” in [0088]; “determine if the surface point is visible or hidden from an image sensor” in [0083]. Fortin-Deschenes further discloses “It is to be noted that a virtual object should be invisible if it is occluded by the user's hands (16) or other objects in the environment. Occlusion masks can be found by comparing the calculated depth of each pixel with that of the virtual object(s)” in [0087]. It is well-known that a mask is represented by a plurality of bitmask, like Fig 2, 4, 6, 8 & 10 of Lapidous.

    PNG
    media_image2.png
    325
    720
    media_image2.png
    Greyscale

See also above “Response to Arguments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann, Ramanandan and Edelman with the teaching of Fortin-Deschenes and Lapidous so as to apply an occlusion mask on object model to occlude a portion of the invisible object model (Fortin-Deschenes, [0007]).

As to Claim 2, Neumann in view of Ramanandan, Edelman, Fortin-Deschenes and Lapidous teaches the method of claim 1, wherein the portable electronic device is an augmented reality (AR) device (Neumann discloses an augmented virtual environment (AVE) system 100 in [0023], see also Fig 1.)

As to Claim 3, Neumann in view of Ramanandan, Edelman, Fortin-Deschenes and Lapidous teaches the method of claim 1, further comprising: receiving model data corresponding to the 3D model, wherein the model data includes at least one geospatial position associated with the 3D model (Neumann discloses an range sensors can collect 3D geometric samples of an environment and process them into a 3D geometric mesh model of an environment in [0024], see also [0036, 0061].)

As to Claim 5, Neumann in view of Ramanandan, Edelman, Fortin-Deschenes and Lapidous teaches the method of claim 1, wherein the portable electronic device comprises a camera component including the camera and a sensor component including the EDM device and the GNSS receiver, and wherein the camera component is separable from and configured to removably attach to the sensor component (Neumann discloses “Referring again to FIG. 1, tracking sensor(s) 130 can be attached to an image sensor 120… An image sensor 120 can also be a fixed position image sensor with the ability to change its orientation” in [0063], see also Fig 1-2. Edelman further provides an example of the arrangement of camera and other sensors as shown in Fig 1-2.)

Claim 6 is rejected based upon similar rationale as Claim 1.

As to Claim 7, Neumann in view of Ramanandan, Edelman, Fortin-Deschenes and Lapidous teaches the method of claim 5, wherein detecting the orientation of the EDM device includes: 
detecting, by the angle sensor of the portable electronic device, an orientation of the angle sensor, wherein the angle sensor is positioned within the camera component; and determining the orientation of the camera based on the orientation of the angle sensor and based on a known relationship between the orientation of the angle sensor and the orientation of the camera (Neumann discloses “The tracked platform positions and orientations should be known for the sensor data from the multiple image sensors 120…This can be effectively accomplished by combining a differential GPS (Global Positioning System) receiver with an off-the-shelf orientation sensor to produce a self-contained portable tracking system coupled to a video camera” in [0026]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation. The sensor 240 can incorporate three orthogonal gyroscopes to sense angular rates of rotation along the three perpendicular axes…The measured angular rates can be integrated to obtain the three orientation measurements (yaw, pitch and roll)” in [0069].)

Claim 8 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.

Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 and 5 but in a sensor component form. Therefore, the same rationale used for claim 1 & 5 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612